Wilde, J.
This case has been elaborately argued by counsel, but it appears to the court to be a very clear case.
The issue tried on the appeal was taken by the order of court on the allegation of the appellant, that the will of Jane Hayden, which was approved and allowed by the judge of probate, was procured by the appellee by undue and unlawful influence over the testatrix.
To support the issue on his part, the appellant produced evidence tending to show the improbability that the will would have been made by the testatrix, in the exercise of her own free will and discretion. To rebut this evidence, and to show a motive for the devise and legacy to the appellee, without any influence on his part, he produced evidence to prove, that a large part of the property, of which the testatrix died seized and possessed, was derived by her by inheritance from her son David Hyslop, who was greatly and affectionately attached to the appellee, and frequently expressed his intention, if he should arrive at the age of twenty-one years, of bequeathing the bulk of his property to him. And the appellee also offered circumstantial evidence tending to show, that this intention of the said David was known to his mother. To the admission of this evidence the appellant objected, but it was admitted and to this admission he *583excepts. We cannot, however, doubt, that the evidence was competent, and was rightfully left to the jury, who were the proper judges of its weight and bearing on the issue. The objection is, that the evidence was irrelevant, and calculated to mislead the jury, and to distract their attention. But if the evidence was wholly irrelevant, it is difficult to imagine how it could mislead the jury, or distract their attention, to the prejudice of the appellant. The evidence is very different from that admitted in the case of Ellis v. Short, 21 Pick. 142. We think the rule is correctly laid down by Morton, J., in that case: “ We do not believe,” he says, “ that any inadvertent admission of irrelevant evidence, whether it may have affected the verdict or not, ought to be deemed a sufficient cause for granting a new trial. But this is a discretion which the court will exercise with caution ; and which it will confine to cases where there can be no reason to apprehend that the irrelevant evidence could have had any improper influence on the jury.”
If then the evidence objected to was irrelevant, we think the case would come within this rule, and thht a new trial should not be granted on this ground; for we think there is no reason to apprehend, that the evidence could have had any improper influence upon the jury. We are not, however, of the opinion, that the evidence was irrelevant. That a mother, who had inherited a large property from her son, should, in the disposition of it by her will, after she had done with it, regard the wishes of her son, is certainly probable. But if the evidence had any bearing on the issue, it was rightly admitted; for there was other strong evidence to show the motives which the testatrix had to dispose of her property, as she did, in favor of the respondent. It was proved, that she entertained great affection and regard for him and his family. It is said by the counsel for the appellant, that “ The most that can be said is, that the wishes of her son might possibly have influenced her mind; but it is equally possible, that they might not. In this state of things, the evidence is not admissible. The facts must have a predominating tendency in favor of the ‘nfluence, or they are not admissible in evidence.” But *584certainly this is not the rule; for the evidence of e.very fact having any bearing on the issue is admissible, and is not irrelevant, although it has not alone a predominating influence to establish the fact attempted to be proved. Nor is the question as to the sufficiency of the whole evidence to disprove the allegation, that the will was procured by the undue influence of the respondent. Nor is there any legal presumption, as the counsel for the appellant contend, that a mother, who, at the time of her child’s death, manifested no purpose to dispose of his property in the manner indicated by him, and who never afterwards, during the twenty years which she survived him, adverted to the wishes and purposes of her son, as the ground or basis of her disposition of the property, would not, under such circumstances, be likely to find a guide in those wishes for herself in the making of her own will. This question being for the jury to decide, upon the whole evidence, and upon the whole matter, we are clearly of opinion that the evidence objected to was rightly admitted, and that it was not irrelevant, although perhaps it had no great weight. Judgment on the verdict.